Citation Nr: 1430429	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama RO.  The Board previously remanded this case in September 2011 for further development.  

As noted in the September 2011 Board Remand, the issue of entitlement to service connection for a right shoulder disability has been raised by the record, specifically the Veteran's November 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Initially, a review of the record shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  VA treatment records dated December 2007 noted that the Veteran had been approved for SSA disability benefits.  A note dated April 2006 reported the Veteran applied for SSA disability benefits due to several disabilities, including anxiety.  To date, however, the AOJ has not attempted to obtain the Veteran's complete SSA records, which VA has a duty to obtain.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Dixon v. Gober, 14 Vet. App. 168 (2000).  Thus on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Additionally, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that the September 2011 Remand directed the AOJ to contact the National Personnel Records Center (NPRC) or any other appropriate service department offices, and request a search be conducted for any mental hygiene or mental health records pertaining to the Veteran during his period of service from July 1978 to July 1982, to include a specific search for records at the Norfolk Naval Station.  A review of the claims file reveals that a search was conducted for any of the Veteran's mental hygiene records or mental health records from the Norfolk Naval Station dated between July 1978 to December 1978 and from January 1979 to July 1979.  A negative response was received, and a formal finding on the unavailability of the Veteran's mental hygiene records was issued in November 2012.  The Board finds that the AOJ has not complied with the September 2011 remand directive, as the Veteran's full period of service was not considered in the search for records.  Furthermore, the search for treatment records should include facilities beyond the Norfolk Naval Station and should contact appropriate service department offices, beyond the NPRC, if applicable.  Thus, remand is warranted for compliance with the remand directives.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for any mental hygiene records or mental health clinic records pertaining to the Veteran during the following periods of service: July 1978 to December 1978, January 1979 to June 1979, July 1979 to December 1979, January 1980 to June 1980, July 1980 to December 1980, January 1981 to June 1981, July 1981 to December 1981, and January 1982 to July 1982.  This search should include a specific search for records from the Norfolk Naval Station, among other facilities that may be relevant.  

3.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



